Court of Appeals
                                             Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourls.gov/3rclcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                          JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE                     12-
                                            Marcir5T2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P. O. Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-09-00313-CV
         Trial Court Case Number:      D-1 -GN-08-000511

Style:    John A. Bollier and Leslie J. Bollier
          v. Austin Gurdwara Sahib, Inc. d/b/a Gurdwara Sahib Austin


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Reporter's Record Volume 5 and Supplemental Reporter's Record Volume 1.




                                                        Very truly yours,




                                                        Jeffrey D. Kyle, Clerk
                                                           Filed in The District Court
                                                             ofTravis County, Texas

                                                                  MAR \ I 2015                <wf
                                                                                         M.
                                                           At
                                                           Velva L. Price, District Clerk